Citation Nr: 0608616	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  05-14 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sterility as a 
result of herbicide exposure.

2.  Entitlement to service connection for a skin disorder as 
a result of herbicide exposure. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for colon cancer with 
bone deterioration. 
    

REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the RO in No. Little Rock, 
Arkansas.

The issues of entitlement to service connection for PTSD and 
colon cancer with bone deterioration are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In March 2006, prior to the promulgation of a decision in the 
appeal, the Board received specific written notification from 
the veteran that he was withdrawing his claims of service 
connection for sterility as a result of herbicide exposure 
and a skin disorder as a result of herbicide exposure. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeals by the veteran of 
service connection for sterility as a result of herbicide 
exposure and a skin disorder as a result of herbicide 
exposure have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) and (c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105(a) (West 2002), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2005).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  

A hearing was to be held before the undersigned in March 
2006.  That day, the veteran, in writing, stated that he wish 
to withdraw the appeal of the rating action dated May 26, 
2004.  The two issues addressed by the RO in May 2004 were: 
(1) entitlement to service connection for sterility as a 
result of herbicide exposure; and (2) entitlement to service 
connection for a rash as a result of herbicide exposure.  
Consequently, the veteran has withdrawn this appeal and there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to service connection for sterility 
as a result of herbicide exposure is dismissed.

The claim of entitlement to service connection for a skin 
disorder as a result of herbicide exposure is dismissed.




REMAND

Within the veteran's March 2006 statement to the Board, the 
veteran filed a notice of disagreement to an October 2005 
rating action that denied service connection for PTSD and 
colon cancer with bone deterioration. 

The Board must find that the veteran has filed a timely 
notice of disagreement with regard to these two new claims.  
As no Statement of the Case appears to have been issued, the 
claims of entitlement to service connection for these two new 
issues that were not addressed by the RO in the May 2004 
rating action remains pending in appellate status (see 
38 C.F.R. § 3.160(c) (2005)) and requires further action by 
the RO.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2005); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

On the basis of the foregoing, the case is REMANDED for the 
following action:

The RO should issue a Statement of the 
Case to the veteran and his 
representative, addressing the issues of 
entitlement to service connection for 
PTSD and colon cancer with bone 
deterioration, and including citation to 
all relevant law and regulation pertinent 
to these claims.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2005).  Then, only if the 
appeal is timely perfected, the issues be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


